Per Curiam.
1. Where an execution against two defendants was levied upon one tract of land as the property of one of them and upon another tract of land as the property of the other, and where a third party filed separate claims to each tract, which claims were returned to the court and tried together and separate verdicts rendered in favor of the claimant in both cases, the plaintiff in fi. fa. could make a single' motion to set aside the verdicts of the jury; the proceeding being in effect but a single case; and the trial judge erred in dismissing the motion for new trial upon the ground that they were separate and distinct eases.
2. In this case it is sought to have reviewed the merits of the motion for new trial, which was dismissed; but this can not be done until the court below has passed upon the motion.
Actions, 1 C. J. p. 1124, n. 16; p. 1129, n. 74.
New Trial, 29 Cyc. p. 1030, n. 97.

Judgment reversed.


All the Justices concur, except Gilbert, J., disqualified.